132 F.3d 39
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Martin Van HAMILTON, Plaintiff-Appellant,v.GTE DIRECTORIES CORPORATION, a California Corporation,Defendant-Appellee.
No. 96-56225.
United States Court of Appeals, Ninth Circuit.
Submitted Dec. 2, 1997**Filed Dec. 8, 1997.

1
Appeal from the United States District Court for the Central District of California Manuel L. Real, Chief Judge, Presiding.


2
Before SCHROEDER and KOZINSKI, Circuit Judges, and WHYTE***, District Judge.


3
MEMORANDUM*


4
Assuming Hamilton has a prima facie case for age or handicap discrimination, GTE's downsizing is a legitimate nondiscriminatory reason to fire him.  Hamilton's only evidence of pretext is the vague assertions in his own unadorned declaration, which mirrors the complaint.  He offers no affidavits from co-workers to corroborate his charge, nor any evidence of disparate impact in the downsizing, no anything else that suggest discriminatory intent.  Haimilton again points to nothing specific in his related charge about training.  Hamilton's supervisors did sometimes ask how his kidneys were doing, but isolated comments expressing concern for another's health are not the "specific, substantial evidence of pretext" required to avoid summary judgment.  Wallis v. J.R. Simplot Co., 26 F.3d 885, 890 (9th Cir.1994) (citation omitted).


5
Hamilton's argument that GTE promised not to fire him without cause fails because he does not identify any evidence supporting the view that GTE intended to limit its normal managerial discretion.  GTE took substantial steps to avoid such an implied contract modification through use of its employee guidebook.


6
AFFIRMED.



**
 The Honorable Ronald M. Whyte, United States District Court for the Northern District of California, sitting by designation


**
 * This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed. R.App. P. 34(a);  9th Cir.  R. 34-4